BROWN, J.
The defendant in this case pleads former adjudication as a bar to the further prosecution thereof. He avers that the same subject matter has already been litigated between the same parties in a competent court and a judgment rendered on the merits.
Where the court has jurisdiction, its judgment cannot be collaterally attacked on account of the existence or lack of existence of facts authorizing the rendition of the judgment: 19 C. J., p. 175. Jurisdiction is not determined from the measure of justice expressed in the decree. The Circuit Court’s recitals in the record of a suit are conclusive in a collateral attack on the decree: 19 C. J., p. 175.
Again: “A judgment rendered by a court having complete jurisdiction must be regarded by the parties thereto as speaking the exact truth in respect to all matters which were involved in the issue in that proceeding, so long as the judgment remains in force. *177However a judgment may have been obtained, unless it is void it cannot be ignored and the rights of the parties again inquired into in a collateral proceeding.” Nicholson v. Nicholson, 113 Ind. 131 (15 N. E. 223).
A comparison of the complaint in this suit with plaintiff’s cross-bill in the divorce suit clearly discloses that the facts upon which she relied for the purpose of affording her relief in establishing her title to the land involved herein are identical with the facts stated in her complaint upon which she bases her claim for relief in this suit. The parties are the same, the facts are identical, the real property involved in this is the land involved in that suit, and, in the former suit the matter was determined upon its merits. She claimed the whole of the lot. After hearing the testimony, the court adjudged her to be the owner of an undivided one half, and an undivided one third of the remaining one half, of the lands therein described.
Discussing the two main rules governing the subject of estoppel by judgment, Mr. Black, in his work on Judgments, at Section 504, Volume 2, says:
“The first of these chief rules is as follows: A point which was actually and directly in issue in a former suit, and was there judicially passed upon and determined by a domestic court of competent jurisdiction cannot be again drawn in question in any future action between the same parties or their privies, whether the causes of action in the two suits be identical or different. The second of the main rules on the subject may be thus stated: A judgment rendered by a court of competent jurisdiction, on the merits, is a bar to any future suit, between the same parties or their privies, upon the same cause of action, so long as it remains unreversed.”
*178See, also, Haney et al. v. Neace-Stark Co. et al., 109 Or, 93 (216 Pac. 757, 219 Pac. 190).
In Runnells v. Leffel et al., 105 Or. 346 (207 Pac. 867), we quoted with approval the following from Barrett v. Failing, 8 Or. 152:
“The rule is that the judgment of a court of competent jurisdiction is not only conclusive on all questions actually and formally litigated, but as to all questions within the issue, whether formally litigated or not.”
In the same case we further quoted from Mr. Justice Holmes in United States v. California Land Co., 192 U. S. 355 (48 L. Ed. 476, 24 Sup. Ct. Rep. 266), as follows:
“ * * But the whole tendency of our decisions is to require a plaintiff to try his whole cause of action and his whole case at one time. He cannot even split up his claim; * * and a fortiori he cannot divide the grounds of recovery.”
The decree awarding to plaintiff one half of the lot and one third of the remainder thereof is conclusive between the parties: Or. L., § 756.
If the plaintiff was dissatisfied with the decree of the lower court, she had a remedy.
“A judgment or decree may be reviewed as described in this chapter, and not otherwise.” Or. L., § 548.
The Circuit Court of the State of Oregon for Marion County was a court of competent jurisdiction. It had jurisdiction of the parties. Likewise, it possessed jurisdiction of the subject matter of the suit. Therefore, it matters not how erroneous its decree might have been. Its adjudication is binding upon the parties, until reversed in a lawful proceeding: Morrill v. Morrill, 20 Or. 96 (25 Pac. 362, 23 Am. St. *179Rep. 95, 11 L. R. A. 155). In the case just cited this court wrote:
“It is said to he an axiom of the law that, when a court has jurisdiction of the subject matter and the parties, its judgments cannot be impeached collaterally for errors of law or irregularity in practice.”
That the attack made upon the judgment in the instant case is a collateral attack there is no question: See Bobell v. Wagenaar, 106 Or. 232 (210 Pac. 711).
This case is affirmed, without costs to either party in this court. Affirmed.